Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-8 are pending. Claim 7 is drawn to the nonelected invention. Claim 9 is canceled. Claims 1-6 and 8 are under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 05/07/2019 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites matrix particles at least one of: (a)… (b) and (c) should be changed to (a)… (b) or (c).  Please make the appropriate correction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US2012/0168671A1, published 07/5/2012, of record 08/18/2020).
With regard to claims 1-2, Wang et al. teach observable marker such as fluorophore is incorporated within the nanosized object wherein the nanosized object includes silica (see abstract). Wang et al. teach the nanosized objects in which at least one observable marker is incorporated within the body of the nanosized object (see para. [0005]) wherein the observable marker may be fluorophore (see para. [0005] and Alexa Fluor of para. [0010]), which reads on phosphor-integrated nanoparticles. Wang et al. further teach dye-labeled SiO2 nanoparticles wherein the images show (FIGS. 3A and 3B show) that the synthesized nanoparticles are spherical shaped and highly uniform in size and FIGS. 3A and 3B show particles having a uniform size with averages sizes of 33.4+ 3.1 nm and 74.8 + 3.9 nm (see paras. [0062] and [0068]). Wang et al. teach the improved fluorescence is particularly beneficial in applications that employ fluorescence, such as a biological tissue targeting and staining [0005], which reads on tissue staining phosphor-integrated nanoparticles. Wang et al. teach that it is confirmed the existence of dye in SiO2 nanoparticles and show that the dye is optically stable inside the SiO2 nanoparticles (see paras. 
Wang et al. do not explicitly teach nanoparticles having an average value of sphericity (f) of 0.80 to 0.95 or circumference ratio (R) of 0.50 to 0.95. 
As stated above, Wang et al. does teach in FIG. 3A that the nanoparticles are highly spherical and uniform. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to make the silica phosphor-integrated nanoparticles with the sphericity or circumference ratio as claimed because Wang et al. teach that the silica nanoparticles are spherical shaped and highly uniform for the dye to possess a stable fluorescence, which is easily detectable at the ng/mL level of SiO2 nanoparticles (see paras. [0062] and [0070]). One of ordinary skill in the art would reasonably expect success in modifying the silica nanoparticles of Wang et al. because it has been well understood by Wang et al. that shape is modifiable with silica nanoparticles (see para. [0016]). 
Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable in detecting fluorophore in silica nanoparticles. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the concentration ranges recited in the claims is for any particular purpose or solve any stated problem. Meanwhile Wang et al. disclose that sphericity contribute to stable 
With regard to claim 3, Wang et al. teach the nanosized objects possess or include an organic polymer composition (para. [0026]). 
With regard to claim 4, Wang et al. teach the polymers include, for example, styrene, or acrylonitrile, which reads on organic compound is a thermosetting resin. 
With regard to claim 5, Wang et al. teach in FIGS. 3A and 3B that the particles having a uniform size with averages sizes of 33.4+ 3.1 nm and 74.8 + 3.9 nm (also see paras. [0062] and [0068]).
With regard to claim 6, Wang et al. teach the functionalized surface includes antibody (see para. [0038]).
With regard to claim 8, Wang et al. teach the nanosized objects in which at least one observable marker is incorporated within the body of the nanosized object (see para. [0005]) wherein the observable marker may be fluorophore (see para. [0005] and Alexa Fluor of para. [0010]), which reads on phosphor-integrated nanoparticles and the matrix particle and a phosphor contained in the matrix.
 
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takanashi et al. (WO2013/147081, PCT/JP2013/059374, published 10/3/2013; this document is not in English, however, US20150079611A1 is the English counterpart and cited below, of record) in view of Atsushi et al. (JP2014163758A, published 09/08/2014, IDS submitted 07/15/2019, the paragraphs are cited from a machine translation, of record). 
 Takanashi et al. teach immunostaining with florescent label for tissue staining (abstract; and [0041]). Takanashi et al. teach a fluorescent dye-containing nanoparticle may be contained individually, or a plurality thereof [0071], which reads on tissue staining phosphor-integrated nanoparticles. Takanashi et al. teach the method of producing the fluorescent dye-containing nanoparticle is not particularly restricted and an excitation wavelength suitable for observation is attained by adjusting the particle size, matrix composition and impurity amount of the fluorescent nanoparticles to be contained [0073]-[0076]. Takanashi et al. teach the fluorescent dye-containing nanoparticle can be determined by taking an electron micrograph using a scanning electron microscope (SEM), and measuring the cross-sectional area of the fluorescent dye-containing nanoparticle and then determining the particle size of the fluorescent dye-containing nanoparticle and the particle size as the diameter of the circular area corresponding to the measured value (area equivalent circle diameter) [0074]. Takanashi et al. teach particle-forming organic or inorganic material which is capable of stably containing fluorescent dyes, such as polystyrene, polyactic acid, polyacrylonitrile, polysaccharides, and silica [0068]-[0069]. Takanashi et al. teach that from the standpoint of the signal value ratio to noises, which are the fluorescence of eosin and the intrinsic fluorescence of cells, the higher the brightness of the fluorescent label, the more preferred it is [0040].
Even though Takanashi et al. teach measuring particle size of a circular area corresponding to the equivalent of circle diameter and the nanoparticle’s characteristics (i.e., particle size, matrix composition and impurities) are adjustable to be suitable for tissue staining, Takanashi et al. do not specifically teach an average value of sphericity (f) of .80 to .95 or circumference ratio (R) of .50 to 0.95.
Atsushi et al. teach a particle containing a fluorescent dye compound [0001]. Atsushi et al. further teach fluorescent dye silica particles [0041]. Atsushi et al. teach average particle diameter is 9 nm to 700 nm [0030]. Atsushi et al. teach fluorescent particles in which the ratio of the short diameter to the long diameter (major diameter/short diameter) of the fluorescent cellulose fine particles and the particle [0031]. Atsushi et al. teach when the sphericity is high, it becomes easy to detect with high sensitivity and the average value of the major axis/ minor axis of 100 fluorescent cellulose fine particles is preferably 5.0 or less, 3.0 or less, and 2.0 or less. Id. The smaller this value is, the closer the shape of the fluorescent cellulose fine particles is to a perfect sphere. Id. Atsushi et al. teach the fluorescent dye compound is, for example, 9-fluoretriphenylphosphonium bromide [0024], e.g., phosphor-integrated nanoparticles. Atsushi et al. teach particles of an immunochromatography kit [0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the circular fluorescent dye-containing nanoparticles as taught by Takanashi et al. to have high sphericity as taught by Atsushi et al. because Takanashi et al. already teach that circular nanoparticles are adjustable in tissue staining. It would have been obvious to modify the circular nanoparticles of Takanashi et al. to produce spherical nanoparticles of high sphericity of 0.95 because Takanashi et al. teach that physical features of the circular nanoparticles are well understood to be adjustable so the excitation wavelength from nanoparticles produce a high brightness in tissue staining for observations. 
	A person of ordinary skill in the art would have been motivated to produce the circular fluorescent dye-containing nanoparticles as taught by Takanashi et al. with high sphericity as taught by Atsushi et al. to have an average value of sphericity of 0.95 because Atsushi et al. teach that the physical aspects of high sphericity in nanoparticles containing fluorescent dyes make easy 
With regard to claim 2, it would have been obvious to a person of ordinary skill to produce the circular fluorescent dye-containing nanoparticles as taught by Takanashi et al. with a circumference ratio of 0.50 to 0.95 because Takanashi et al. already teach that circular nanoparticles are adjustable in tissue staining. A person of ordinary skill in the art would have a reasonable expectation of success in producing the circular fluorescent dye-containing nanoparticles with the circumference ratios of 0.50 to 0.95 because it has been well understood by both references to modify the physical features of circular nanoparticles to reflect sensitivity in immunoassays. 
With regard to claims 3 and 4, Takanashi et al. teach melamine resin [0124].
With regard to claim 5, Takanashi et al. teach fluorescent nanoparticle is preferably 10 to 200 nm.
With regard to claim 6, Takanashi et al. teach melamine nanoparticles containing streptavidin [0130].
With regard to claim 8, Takanashi et al. teach Texas red dye-containing melamine nanoparticle.  
Response to Arguments
Applicant's arguments filed 07/16/2020 have been fully considered. The amendments have necessitated a new ground of rejection over Wang et al.  However the arguments are not found persuasive over Takanashi et al. and Atsushi et al. 
Applicant argues on pgs. 6-7 that Takanashi discloses aggregates of the particles and Atsushi discloses that the aggregates are not formed and are not desired. Applicants submit that the person of skill in the art would not be prompted to combine a reference Atsushi, teaching a desired lack of aggregate formation with a reference such as Takanashi, teaching the use of fluorescent dye aggregates.
The arguments are not found persuasive because the rejection is based on the sphericity of the nanoparticles. In other words, by increasing sphericity of Takanashi would not affect aggregation in Takanashi et al. because Takanashi et al. teach that circular nanoparticles do aggregate. It has been well understood in the art that surface modification affects aggregation. 

Meanwhile, the claim recites the sphericity is represented by 0.95, which is close to a perfect sphere. Both references teach using spherical fluorescence matrix nanoparticles (i.e., matrix nanoparticle containing a dye compound) for immunoassay. Atsushi et al. explicitly teach that when specificity is high and the shape is closer to a perfect sphere, it becomes easy to detect with high sensitivity. In particular, Takanashi et al. teach that excitation wavelength suitable for observation is attained by ADJUSTING the particle size (see page 5 of Final dated 04/15/2020). It is noted that Takanashi et al. teach a spherical phosphor-integrated nanoparticles comprise matrix particles comprising a silica or polystyrene or polylactic acid that can be adjusted to increase excitation detection. Therefore it would have been obvious to modify the sphericity of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/ Examiner, Art Unit 1641                                                                                                                                                                                            

/Tracy Vivlemore/Primary Examiner, Art Unit 1635